Sinkler, J.,
The exceptions relate to the finding of the auditing judge that the bequest of the proceeds of the insurance policy upon testatrix’s life was not absolute to exceptant. We agree with the auditing judge that the will and codicil manifest the dominant intention of testatrix that the fund in question be used for religious and charitable purposes only. The absence of *421two attesting witnesses renders the bequest invalid, and the award to testatrix’s next of kin is correct.
The exceptions are dismissed and the adjudication is confirmed absolutely.